NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted April 13, 2017*
                                   Decided May 9, 2017

                                           Before

                        DIANE P. WOOD, Chief Judge

                        RICHARD A. POSNER, Circuit Judge

                        FRANK H. EASTERBROOK, Circuit Judge

No. 16-3325

SAMUEL SLEDGE,                                     Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 16 C 3627
STATE FARM MUTUAL INSURANCE
COMPANY and JOHN A. WOLFE,                         Samuel Der-Yeghiayan,
     Defendants-Appellees.                         Judge.

                                         ORDER

        Samuel Sledge has thrice sued State Farm and its insured, John Wolfe, seeking
damages for the same automobile accident, but each time Sledge has struck out. His
first lawsuit, filed in an Illinois court in 2011, was dismissed three years later for failure
to prosecute. In 2015 he brought a similar action, also in state court, against both
defendants. This time the court granted State Farm’s motion to dismiss on the ground
that Illinois prohibits a direct action against an insurer without the plaintiff’s first
obtaining a judgment against the insured, see Marchlik v. Coronet Ins. Co., 239 N.E.2d

       *We have agreed to decide this case without oral argument because the appeal is
frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 16-3325                                                                             Page 2

799, 802–03 (Ill. 1968). Later the court dismissed Sledge’s action against Wolfe for failure
to prosecute. Sledge now claims in this federal suit that State Farm and Wolfe conspired
to violate his constitutional rights under color of state law, see 42 U.S.C. §§ 1983, 1985.
State Farm moved to dismiss for two reasons: first, that the state court’s most recent
dismissal precludes the current suit; and second, that Sledge did not allege that the
company acted under color of state law. The district court agreed with both of State
Farm’s arguments, and for good measure, it also dismissed Sledge’s claim against Wolfe
for failure to effect service, see FED. R. CIV. P. 4(c)(1), (m). Wolfe has taken no part in this
litigation.

        We affirm the dismissal because state action is an essential element of claims
under 42 U.S.C. §§ 1983 and 1985 that rely on the Fourteenth Amendment. See
Brentwood Academy v. Tennessee Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)
(§ 1983); United Brotherhood of Carpenters and Joiners v. Scott, 463 U.S. 825, 833 (1983)
(§ 1985). Sledge tells us in his brief that he “doesn’t allege state farm was an actor of any
state,” but, he contends, suits under § 1983 are not limited to state officials, persons
acting under color of state law, or those who are acting in such close coordination with
the state that “seemingly private behavior may be fairly treated as that of the State
itself.” Brentwood Academy, 531 U.S. at 295 (internal quotation marks omitted). He is
incorrect. See Xiong v. Fischer, 787 F.3d 389, 397–98 (7th Cir. 2015); Johnson v. Larabida
Children’s Hosp., 372 F.3d 894, 896 (7th Cir. 2004). Sledge’s allegations do not suggest
that State Farm conspired with state officials or itself acted under color of state law, and
so his complaint is frivolous. We offer no comment on the allegations against Wolfe
because he was never served.

       The remainder of Sledge’s brief is devoted to asking us to overturn various
decisions of the state courts, but we have no supervisory power over the Illinois court
system and thus cannot oblige. United States ex rel. Williams v. DeRobertis, 715 F.2d 1174,
1186 (7th Cir. 1983).

                                                                                  AFFIRMED.